DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11,055,365 B2 Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are merely a broader version of the patented claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 7, 9, 13, 14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bilger et al., US 9697551 B1 (hereinafter “Bilger” – as cited in the IDS filed 2 July 2021) in view of Sun et al., US 20130024441 A1 (hereinafter “Sun”).

Claim 2: Bilger teaches a system, comprising: one or more processors, one or more computer-readable memories, with program instructions stored on the one or more computer-readable memories, the one or more processors configured to execute the program instructions to cause the system to perform operations comprising:
identifying, by a web crawler, a platform that corresponds to a first set of resource pages, wherein the first resource page is created using the platform, and wherein the platform corresponds to a different entity than the first set of resource pages (Bilger, [Fig. 1] note host 102, [Col. 3 Lines 16-19] note host 102 may be a retailer, merchant, seller, site operator, or other entity that facilitates acquisition of one or more items by the users 104 via a site maintained by the host 102, [Col. 6 Lines 64-66] note the crawler 136 crawls a single website (e.g., a site maintained by the host 102) which includes a plurality of web pages associated with item offerings);
determining a plurality of paths that corresponds to the identified platform (Bilger, [Col. 6 Lines 46-51] note The crawler 136 may use various techniques for crawling the web or other networks/devices in search of information pertaining to items for sale. For instance, the crawler 136 may start with a list of uniform resource locators (URLs) and recursively visit each URL on the list according to a set of policies; i.e. the examiner interprets a list of URLs reads on a plurality of paths);
identifying a first path from the plurality of paths that corresponds to accessing a first resource page of the first set of resource pages; accessing, by the web crawler and utilizing the first path, the first resource page, wherein the first resource page includes a listing of one or more items (Bilger, [Fig. 3] note 302, [Col. 14 Lines 53-58] note At 302, the crawler 136 accesses one or more sites to identify an item, or group of items, being offered. As discussed above, the crawler 136 may utilize bots to crawl one or more electronic marketplaces or other sites in a methodical manner to identify items, or bundles, that are offered for sale to consumers);
identifying a second path from the plurality of paths that corresponds to adding a first item of the one or more items to a digital shopping cart; adding, by the web crawler and utilizing the second path, the first item to the digital shopping cart (Bilger, [Fig. 3] note 308, [Col. 15 Lines 6-13] note At 308, the checkout emulator 138 emulates a human user proceeding through a checkout process for the item in order to determine transaction details associated with the item transaction. For instance, the checkout emulator 138 may add the identified item to a virtual cart, and may proceed through the checkout process for the item, which may include providing payment information, and possibly zip code information, or other parameters, [Col. 7 Lines 7-14] note add the item to a virtual cart (e.g., electronic shopping cart)); and
accessing, by the web crawler and utilizing a third path of the plurality of x-paths, a second resource page of the first set of resource pages, wherein the second resource page is a checkout page (Bilger, [Fig. 3] note 308 [Col. 15 Line 13-18] note The checkout emulator 138 is configured to proceed through the checkout process 308 until transaction details are obtained, such as the true price (i.e., total price of the item after additional fees and charges are included), a true quantity of items available for purchase, and similar transaction details).
Bilger does not explicitly teach determining a plurality of x-paths; identifying a first x-path; utilizing the first x-path; identifying a second x-path; utilizing the second x-path; and utilizing a third x-path.
However, Sun teaches this (Sun, [0048] note a web crawling configuration option comprises indicating a web crawling action and web crawling action configuration are for multiple nodes (i.e., the same web crawling action configuration is to be repeated for multiple nodes). In some embodiments, a web crawling configuration option is indicated to be repeated for nodes that are sibling nodes in the DOM tree, [0054] note the webpage comprises references to the nodes in the webpage. In some embodiments, the reference to the node is a node locator. In some embodiments, the node locator is determined using Xpath (i.e., XML Path language), [0064] note At 516, information is extracted from the webpage based on the web crawling configurations… In some embodiments, a node is referenced by a locator (e.g., XPath) and the configured web crawling actions are performed on the node).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the web crawler including a checkout emulator of Bilger with the web crawling action configuration for multiple nodes referenced by locators (e.g., xPaths) of Sun according to known methods (i.e. performing the web crawler’s checkout emulation action on a node referenced by an XPath locator). Motivation for doing so is that this improves the web crawlers level of automation and is supportive of high-volume web page extraction (Sun, [0007]).

Claim 6: Bilger and Sun teach the system of claim 2, wherein the first item is a product or a service (Bilger, [Col. 6 Lines 46-51] note he crawler 136 may use various techniques for crawling the web or other networks/devices in search of information pertaining to items for sale; i.e. products).

Claim 7: Bilger and Sun teach the system of claim 2, wherein a first set of x-paths of the plurality of x-paths corresponds to accessing the first resource page, and wherein the first set of x-paths includes the first x-path (Bilger, [Col. 6 Lines 46-51] note The crawler 136 may use various techniques for crawling the web or other networks/devices in search of information pertaining to items for sale. For instance, the crawler 136 may start with a list of uniform resource locators (URLs) and recursively visit each URL on the list according to a set of policies).

Claim 9: Bilger teaches a method comprising:
identifying, by a web crawler, a platform that corresponds to a first set of resource pages, wherein the first resource page is created using the platform, and wherein the platform corresponds to a different entity than the first set of resource pages (Bilger, [Fig. 1] note host 102, [Col. 3 Lines 16-19] note host 102 may be a retailer, merchant, seller, site operator, or other entity that facilitates acquisition of one or more items by the users 104 via a site maintained by the host 102, [Col. 6 Lines 64-66] note the crawler 136 crawls a single website (e.g., a site maintained by the host 102) which includes a plurality of web pages associated with item offerings);
determining a plurality of paths that corresponds to the identified platform (Bilger, [Col. 6 Lines 46-51] note The crawler 136 may use various techniques for crawling the web or other networks/devices in search of information pertaining to items for sale. For instance, the crawler 136 may start with a list of uniform resource locators (URLs) and recursively visit each URL on the list according to a set of policies; i.e. the examiner interprets a list of URLs reads on a plurality of paths);
identifying a first path from the plurality of paths that corresponds to accessing a first resource page of the first set of resource pages; accessing, by the web crawler and utilizing the first path, the first resource page, wherein the first resource page includes a listing of one or more items (Bilger, [Fig. 3] note 302, [Col. 14 Lines 53-58] note At 302, the crawler 136 accesses one or more sites to identify an item, or group of items, being offered. As discussed above, the crawler 136 may utilize bots to crawl one or more electronic marketplaces or other sites in a methodical manner to identify items, or bundles, that are offered for sale to consumers);
identifying a second path from the plurality of paths that corresponds to adding a first item of the one or more items to a digital shopping cart; adding, by the web crawler and utilizing the second path, the first item to the digital shopping cart (Bilger, [Fig. 3] note 308, [Col. 15 Lines 6-13] note At 308, the checkout emulator 138 emulates a human user proceeding through a checkout process for the item in order to determine transaction details associated with the item transaction. For instance, the checkout emulator 138 may add the identified item to a virtual cart, and may proceed through the checkout process for the item, which may include providing payment information, and possibly zip code information, or other parameters, [Col. 7 Lines 7-14] note add the item to a virtual cart (e.g., electronic shopping cart)); and
accessing, by the web crawler and utilizing a third path of the plurality of x-paths, a second resource page of the first set of resource pages, wherein the second resource page is a checkout page (Bilger, [Fig. 3] note 308 [Col. 15 Line 13-18] note The checkout emulator 138 is configured to proceed through the checkout process 308 until transaction details are obtained, such as the true price (i.e., total price of the item after additional fees and charges are included), a true quantity of items available for purchase, and similar transaction details).
Bilger does not explicitly teach determining a plurality of x-paths; identifying a first x-path; utilizing the first x-path; identifying a second x-path; utilizing the second x-path; and utilizing a third x-path.
However, Sun teaches this (Sun, [0048] note a web crawling configuration option comprises indicating a web crawling action and web crawling action configuration are for multiple nodes (i.e., the same web crawling action configuration is to be repeated for multiple nodes). In some embodiments, a web crawling configuration option is indicated to be repeated for nodes that are sibling nodes in the DOM tree, [0054] note the webpage comprises references to the nodes in the webpage. In some embodiments, the reference to the node is a node locator. In some embodiments, the node locator is determined using Xpath (i.e., XML Path language), [0064] note At 516, information is extracted from the webpage based on the web crawling configurations… In some embodiments, a node is referenced by a locator (e.g., XPath) and the configured web crawling actions are performed on the node).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the web crawler including a checkout emulator of Bilger with the web crawling action configuration for multiple nodes referenced by locators (e.g., xPaths) of Sun according to known methods (i.e. performing the web crawler’s checkout emulation action on a node referenced by an XPath locator). Motivation for doing so is that this improves the web crawlers level of automation and is supportive of high-volume web page extraction (Sun, [0007]).

Claim 13: Bilger and Sun teach the method of claim 9, wherein the first item is a product or a service (Bilger, [Col. 6 Lines 46-51] note he crawler 136 may use various techniques for crawling the web or other networks/devices in search of information pertaining to items for sale; i.e. products).

Claim 14: Bilger and Sun teach the method of claim 9, wherein a first set of x-paths of the plurality of x-paths corresponds to accessing the first resource page, and wherein the first set of x-paths includes the first x-path (Bilger, [Col. 6 Lines 46-51] note The crawler 136 may use various techniques for crawling the web or other networks/devices in search of information pertaining to items for sale. For instance, the crawler 136 may start with a list of uniform resource locators (URLs) and recursively visit each URL on the list according to a set of policies).

Claim 16: Bilger teaches a non-transitory machine-readable medium having stored thereon machine- readable instructions executable to cause a machine to perform operations comprising:
identifying, by a web crawler, a platform that corresponds to a first set of resource pages, wherein the first resource page is created using the platform, and wherein the platform corresponds to a different entity than the first set of resource pages (Bilger, [Fig. 1] note host 102, [Col. 3 Lines 16-19] note host 102 may be a retailer, merchant, seller, site operator, or other entity that facilitates acquisition of one or more items by the users 104 via a site maintained by the host 102, [Col. 6 Lines 64-66] note the crawler 136 crawls a single website (e.g., a site maintained by the host 102) which includes a plurality of web pages associated with item offerings);
determining a plurality of paths that corresponds to the identified platform (Bilger, [Col. 6 Lines 46-51] note The crawler 136 may use various techniques for crawling the web or other networks/devices in search of information pertaining to items for sale. For instance, the crawler 136 may start with a list of uniform resource locators (URLs) and recursively visit each URL on the list according to a set of policies; i.e. the examiner interprets a list of URLs reads on a plurality of paths);
identifying a first path from the plurality of paths that corresponds to accessing a first resource page of the first set of resource pages; accessing, by the web crawler and utilizing the first path, the first resource page, wherein the first resource page includes a listing of one or more items (Bilger, [Fig. 3] note 302, [Col. 14 Lines 53-58] note At 302, the crawler 136 accesses one or more sites to identify an item, or group of items, being offered. As discussed above, the crawler 136 may utilize bots to crawl one or more electronic marketplaces or other sites in a methodical manner to identify items, or bundles, that are offered for sale to consumers);
identifying a second path from the plurality of paths that corresponds to adding a first item of the one or more items to a digital shopping cart; adding, by the web crawler and utilizing the second path, the first item to the digital shopping cart (Bilger, [Fig. 3] note 308, [Col. 15 Lines 6-13] note At 308, the checkout emulator 138 emulates a human user proceeding through a checkout process for the item in order to determine transaction details associated with the item transaction. For instance, the checkout emulator 138 may add the identified item to a virtual cart, and may proceed through the checkout process for the item, which may include providing payment information, and possibly zip code information, or other parameters, [Col. 7 Lines 7-14] note add the item to a virtual cart (e.g., electronic shopping cart)); and
accessing, by the web crawler and utilizing a third path of the plurality of x-paths, a second resource page of the first set of resource pages, wherein the second resource page is a checkout page (Bilger, [Fig. 3] note 308 [Col. 15 Line 13-18] note The checkout emulator 138 is configured to proceed through the checkout process 308 until transaction details are obtained, such as the true price (i.e., total price of the item after additional fees and charges are included), a true quantity of items available for purchase, and similar transaction details).
Bilger does not explicitly teach determining a plurality of x-paths; identifying a first x-path; utilizing the first x-path; identifying a second x-path; utilizing the second x-path; and utilizing a third x-path.
However, Sun teaches this (Sun, [0048] note a web crawling configuration option comprises indicating a web crawling action and web crawling action configuration are for multiple nodes (i.e., the same web crawling action configuration is to be repeated for multiple nodes). In some embodiments, a web crawling configuration option is indicated to be repeated for nodes that are sibling nodes in the DOM tree, [0054] note the webpage comprises references to the nodes in the webpage. In some embodiments, the reference to the node is a node locator. In some embodiments, the node locator is determined using Xpath (i.e., XML Path language), [0064] note At 516, information is extracted from the webpage based on the web crawling configurations… In some embodiments, a node is referenced by a locator (e.g., XPath) and the configured web crawling actions are performed on the node).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the web crawler including a checkout emulator of Bilger with the web crawling action configuration for multiple nodes referenced by locators (e.g., xPaths) of Sun according to known methods (i.e. performing the web crawler’s checkout emulation action on a node referenced by an XPath locator). Motivation for doing so is that this improves the web crawlers level of automation and is supportive of high-volume web page extraction (Sun, [0007]).

Claim 20: Bilger and Sun teach the non-transitory machine-readable medium of claim 16, wherein the first item is a product or a service (Bilger, [Col. 6 Lines 46-51] note he crawler 136 may use various techniques for crawling the web or other networks/devices in search of information pertaining to items for sale; i.e. products).

Claims 3-5, 8, 10-12, 15, 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bilger and Sun in further view of Stern et al., US 20020052928 A1 (hereinafter “Stern” – as cited in the IDS filed 2 July 2021).
	
Claim 3: Bilger and Sun do not explicitly teach the system of claim 2, the operations further comprising determining whether one or more elements that correspond to the second resource page need to be updated.
However, Stern teaches this (Stern, [0224] note "time-out" mechanisms built into each Crawler. The first is a time-out associated with loading a single page (such as at 22 in FIG. 2). If a page cannot be loaded in, say, 30 seconds, then the Crawler 11 moves to another page and logs a "page time-out" event in its log for the failed page. If too many page time-out events happen for a particular site, then the Crawler 11 quits crawling the site and makes a "Retry later" note in the database 14).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the web crawler of Bilger and Sun with the time-out mechanisms built into a crawler of Stern according to known methods (i.e. building a time-out mechanism into the web crawler). Motivation for doing so is that this avoids crawling sites that are temporarily unavailable or experience Internet connection problems (Stern, [0224]).

Claim 4: Bilger, Sun and Stern teach the system of claim 3, the operations further comprising in response to determining that a first element of the one or more elements needs to be updated, updating a database to indicate that the first element needs to be updated (Stern, [0224] note "time-out" mechanisms built into each Crawler. The first is a time-out associated with loading a single page (such as at 22 in FIG. 2). If a page cannot be loaded in, say, 30 seconds, then the Crawler 11 moves to another page and logs a "page time-out" event in its log for the failed page. If too many page time-out events happen for a particular site, then the Crawler 11 quits crawling the site and makes a "Retry later" note in the database 14).

Claim 5: Bilger, Sun and Stern teach the system of claim 3, the operations further comprising in response to determining that a first element of the one or more elements is up to date, updating a database to indicate that the first element is up to date (Stern, [0224] note "time-out" mechanisms built into each Crawler. The first is a time-out associated with loading a single page (such as at 22 in FIG. 2). If a page cannot be loaded in, say, 30 seconds, then the Crawler 11 moves to another page and logs a "page time-out" event in its log for the failed page. If too many page time-out events happen for a particular site, then the Crawler 11 quits crawling the site and makes a "Retry later" note in the database 14; i.e. the examiner interprets the lack of a “Retry later” note indicates the first element is up to date).

Claim 8: Bilger and Sun teach the system of claim 7, wherein the first set of x-paths includes a fourth x-path (Sun, [0048] note a web crawling configuration option comprises indicating a web crawling action and web crawling action configuration are for multiple nodes (i.e., the same web crawling action configuration is to be repeated for multiple nodes). In some embodiments, a web crawling configuration option is indicated to be repeated for nodes that are sibling nodes in the DOM tree, [0054] note the webpage comprises references to the nodes in the webpage. In some embodiments, the reference to the node is a node locator. In some embodiments, the node locator is determined using Xpath (i.e., XML Path language).
Bilger and Sun do not explicitly teach wherein the operations further comprise determining that the fourth x-path is not functional to access the first resource page.
However, Stern teaches this (Stern, [0224] note "time-out" mechanisms built into each Crawler. The first is a time-out associated with loading a single page (such as at 22 in FIG. 2). If a page cannot be loaded in, say, 30 seconds, then the Crawler 11 moves to another page and logs a "page time-out" event in its log for the failed page. If too many page time-out events happen for a particular site, then the Crawler 11 quits crawling the site and makes a "Retry later" note in the database 14).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the web crawler of Bilger and Sun with the time-out mechanisms built into a crawler of Stern according to known methods (i.e. building a time-out mechanism into the web crawler). Motivation for doing so is that this avoids crawling sites that are temporarily unavailable or experience Internet connection problems (Stern, [0224]).

Claim 10: Bilger and Sun do not explicitly teach the method of claim 9, further comprising determining whether one or more elements that correspond to the second resource page need to be updated.
However, Stern teaches this (Stern, [0224] note "time-out" mechanisms built into each Crawler. The first is a time-out associated with loading a single page (such as at 22 in FIG. 2). If a page cannot be loaded in, say, 30 seconds, then the Crawler 11 moves to another page and logs a "page time-out" event in its log for the failed page. If too many page time-out events happen for a particular site, then the Crawler 11 quits crawling the site and makes a "Retry later" note in the database 14).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the web crawler of Bilger and Sun with the time-out mechanisms built into a crawler of Stern according to known methods (i.e. building a time-out mechanism into the web crawler). Motivation for doing so is that this avoids crawling sites that are temporarily unavailable or experience Internet connection problems (Stern, [0224]).

Claim 11: Bilger, Sun and Stern teach the method of claim 10, further comprising in response to determining that a first element of the one or more elements needs to be updated, updating a database to indicate that the first element needs to be updated (Stern, [0224] note "time-out" mechanisms built into each Crawler. The first is a time-out associated with loading a single page (such as at 22 in FIG. 2). If a page cannot be loaded in, say, 30 seconds, then the Crawler 11 moves to another page and logs a "page time-out" event in its log for the failed page. If too many page time-out events happen for a particular site, then the Crawler 11 quits crawling the site and makes a "Retry later" note in the database 14).

Claim 12: Bilger, Sun and Stern teach the method of claim 10, further comprising in response to determining that a first element of the one or more elements is up to date, updating a database to indicate that the first element is up to date (Stern, [0224] note "time-out" mechanisms built into each Crawler. The first is a time-out associated with loading a single page (such as at 22 in FIG. 2). If a page cannot be loaded in, say, 30 seconds, then the Crawler 11 moves to another page and logs a "page time-out" event in its log for the failed page. If too many page time-out events happen for a particular site, then the Crawler 11 quits crawling the site and makes a "Retry later" note in the database 14; i.e. the examiner interprets the lack of a “Retry later” note indicates the first element is up to date).

Claim 14: Bilger and Sun teach the method of claim 14, wherein the first set of x-paths includes a fourth x-path (Sun, [0048] note a web crawling configuration option comprises indicating a web crawling action and web crawling action configuration are for multiple nodes (i.e., the same web crawling action configuration is to be repeated for multiple nodes). In some embodiments, a web crawling configuration option is indicated to be repeated for nodes that are sibling nodes in the DOM tree, [0054] note the webpage comprises references to the nodes in the webpage. In some embodiments, the reference to the node is a node locator. In some embodiments, the node locator is determined using Xpath (i.e., XML Path language).
Bilger and Sun do not explicitly teach wherein the operations further comprise determining that the fourth x-path is not functional to access the first resource page.
However, Stern teaches this (Stern, [0224] note "time-out" mechanisms built into each Crawler. The first is a time-out associated with loading a single page (such as at 22 in FIG. 2). If a page cannot be loaded in, say, 30 seconds, then the Crawler 11 moves to another page and logs a "page time-out" event in its log for the failed page. If too many page time-out events happen for a particular site, then the Crawler 11 quits crawling the site and makes a "Retry later" note in the database 14).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the web crawler of Bilger and Sun with the time-out mechanisms built into a crawler of Stern according to known methods (i.e. building a time-out mechanism into the web crawler). Motivation for doing so is that this avoids crawling sites that are temporarily unavailable or experience Internet connection problems (Stern, [0224]).

Claim 17: Bilger and Sun do not explicitly teach the non-transitory machine-readable medium of claim 16, the operations further comprising determining whether one or more elements that correspond to the second resource page need to be updated.
However, Stern teaches this (Stern, [0224] note "time-out" mechanisms built into each Crawler. The first is a time-out associated with loading a single page (such as at 22 in FIG. 2). If a page cannot be loaded in, say, 30 seconds, then the Crawler 11 moves to another page and logs a "page time-out" event in its log for the failed page. If too many page time-out events happen for a particular site, then the Crawler 11 quits crawling the site and makes a "Retry later" note in the database 14).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the web crawler of Bilger and Sun with the time-out mechanisms built into a crawler of Stern according to known methods (i.e. building a time-out mechanism into the web crawler). Motivation for doing so is that this avoids crawling sites that are temporarily unavailable or experience Internet connection problems (Stern, [0224]).

Claim 18: Bilger, Sun and Stern teach the non-transitory machine-readable medium of claim 17, the operations further comprising in response to determining that a first element of the one or more elements needs to be updated, updating a database to indicate that the first element needs to be updated (Stern, [0224] note "time-out" mechanisms built into each Crawler. The first is a time-out associated with loading a single page (such as at 22 in FIG. 2). If a page cannot be loaded in, say, 30 seconds, then the Crawler 11 moves to another page and logs a "page time-out" event in its log for the failed page. If too many page time-out events happen for a particular site, then the Crawler 11 quits crawling the site and makes a "Retry later" note in the database 14).

Claim 19: Bilger, Sun and Stern teach the non-transitory machine-readable medium of claim 17, the operations further comprising in response to determining that a first element of the one or more elements is up to date, updating a database to indicate that the first element is up to date (Stern, [0224] note "time-out" mechanisms built into each Crawler. The first is a time-out associated with loading a single page (such as at 22 in FIG. 2). If a page cannot be loaded in, say, 30 seconds, then the Crawler 11 moves to another page and logs a "page time-out" event in its log for the failed page. If too many page time-out events happen for a particular site, then the Crawler 11 quits crawling the site and makes a "Retry later" note in the database 14; i.e. the examiner interprets the lack of a “Retry later” note indicates the first element is up to date).

Claim 21: Bilger and Sun teach the non-transitory machine-readable medium of claim 16, wherein a first set of x- paths of the plurality of x-paths corresponds to accessing the first resource page, wherein the first set of x-paths includes the first x-path and a fourth x-path (Sun, [0048] note a web crawling configuration option comprises indicating a web crawling action and web crawling action configuration are for multiple nodes (i.e., the same web crawling action configuration is to be repeated for multiple nodes). In some embodiments, a web crawling configuration option is indicated to be repeated for nodes that are sibling nodes in the DOM tree, [0054] note the webpage comprises references to the nodes in the webpage. In some embodiments, the reference to the node is a node locator. In some embodiments, the node locator is determined using Xpath (i.e., XML Path language).
Bilger and Sun do not explicitly teach wherein the operations further comprise determining that the fourth x-path is not functional to access the first resource page.
However, Stern teaches this (Stern, [0224] note "time-out" mechanisms built into each Crawler. The first is a time-out associated with loading a single page (such as at 22 in FIG. 2). If a page cannot be loaded in, say, 30 seconds, then the Crawler 11 moves to another page and logs a "page time-out" event in its log for the failed page. If too many page time-out events happen for a particular site, then the Crawler 11 quits crawling the site and makes a "Retry later" note in the database 14).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the web crawler of Bilger and Sun with the time-out mechanisms built into a crawler of Stern according to known methods (i.e. building a time-out mechanism into the web crawler). Motivation for doing so is that this avoids crawling sites that are temporarily unavailable or experience Internet connection problems (Stern, [0224]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Giuseppi Giuliani whose telephone number is (571)270-7128. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIUSEPPI GIULIANI/Primary Examiner, Art Unit 2165